UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6154


DESMOND JEREL MOORE,

                     Plaintiff - Appellant,

              v.

TIMOTHY CARLSON,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-ct-03102-D)


Submitted: April 27, 2021                                          Decided: May 3, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Desmond Jerel Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Desmond Jerel Moore appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915A. We have reviewed the record and find no

reversible error. Accordingly, we deny Moore’s motion to appoint counsel, and we affirm

for the reasons stated by the district court. Moore v. Carlson, No. 5:20-ct-03102-D

(E.D.N.C. Jan. 19, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2